DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the retraction requriemen6t filed on 4/15/2021.

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-13, in the reply filed on 4/15/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2021.

This application is in condition for allowance except for the following formal matters: 
IN THE CLAIM
	Re. claim 2: The phrase “one or more bottomside contacts” as recited in line 2 appears to be --one or more bottomside contacts of the semiconductor package assembly--.
	Re. claim 3: The phrase “wherein inspecting a surface” as recited in line 1 appears to be --wherein inspecting the surface--.
		The phrase “one or more exposed bottomside contacts” as recited in lines 2 and 3 appears to be --one or more exposed bottomside contacts of the semiconductor package assembly--.
	Re. claim 6: The phrase “under vacuum for at least 10 minutes” as recited in line 2 appears to be --under the vacuum for at least 10 minutes--.
	Re. claim 11: The phrase “wherein applying a force to the exposed cavity” as recited in line 1 appears to be --wherein applying the force to the exposed cavity--.
	Re. claim 12: The phrase “wherein applying a force to the exposed cavity” as recited in line 1 appears to be --wherein applying the force to the exposed cavity--.
	Re. claim 13: The phrase “further comprising inspecting the surface” as recited in line 1 appears to be –wherein inspecting the surface--.
		The phrase “and the surface of the SMT DIMM with an optical microscope” as recited in lines 2 and 3 appears to be –and the surface of the SMT DIMM is performed by an optical microscope--.
	Cancel the non-elect claims 14-20.

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a process of inspecting solder joints of a semiconductor package assembly having a surface mount technology (SMT) dual in-line memory module (DIMM) including processes of applying an epoxy to a connector mating slot of the SMT DIMM, installing a dummy card stock into the connector mating slot of the SMT DIMM while the epoxy is in an uncured state, curing the epoxy, and applying a force to an exposed cavity between the dummy card stock and the semiconductor package assembly to remove the SMT DIMM from the semiconductor package assembly. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729